 



EXHIBIT 10.1
FIRST AMENDMENT TO CONTRIBUTION AND FORMATION AGREEMENT
     THIS FIRST AMENDMENT TO CONTRIBUTION AND FORMATION AGREEMENT (this “First
Amendment”) is made and entered into as of June 16, 2006, by and among COUSINS
PROPERTIES INCORPORATED, a Georgia corporation (“Cousins”), CP VENTURE THREE
LLC, a Delaware limited liability company (“Other Owner”), and THE PRUDENTIAL
INSURANCE COMPANY OF AMERICA, a New Jersey corporation (“Prudential”).
R E C I T A L S:
     WHEREAS, Cousins, Other Owner and Prudential entered into that certain
Contribution and Formation Agreement dated as of May 2, 2006 (the “Original
Agreement”), as amended by that certain Letter Agreement dated May 23, 2006, by
and among Cousins, Other Owner and Prudential (the “Letter Agreement”; the
Original Agreement and the Letter Agreement shall hereinafter be collectively
referred to as the Agreement); and
     WHEREAS, Cousins, Other Owner and Prudential desire to amend the Agreement
in certain respects, as more particularly hereinafter set forth.
     NOW, THEREFORE, for and in consideration of the sum of Ten and No/100
Dollars ($10.00), and other good and valuable consideration, the receipt,
adequacy and sufficiency of which are hereby acknowledged by Cousins, Other
Owner and Prudential, Cousins, Other Owner and Prudential hereby covenant and
agree as follows:
     1. Defined Terms. Whenever defined terms and words of art are used herein,
as indicated by the initial capitalization thereof, such defined words and terms
of art, if not defined herein, shall have the same meanings ascribed thereto in
the Agreement.
     2. Closing Deadline. Notwithstanding anything to the contrary set forth in
the Agreement, the Closing Deadline shall be June 29, 2006.
     3. Prudential Investment. Notwithstanding anything to the contrary set
forth in the Agreement or in the Venture Agreement, Prudential hereby agrees to
pay the second installment of the Prudential Initial Contribution Amount (as
such term is defined in the Venture Agreement) on the Closing Deadline. On or
prior to the Closing Date, the parties will modify Section 3.2.2 of the Venture
Agreement to evidence that said second installment will be paid on the Closing
Deadline.
     4. Counterparts. This First Amendment may be executed in multiple
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same agreement. For purposes of this First
Amendment, a facsimile signature shall be deemed an original signature.

 



--------------------------------------------------------------------------------



 



     5. Ratification. The Agreement, as expressly amended hereby, is hereby
ratified and confirmed by Cousins, Other Owner and Prudential and declared to be
in full force and effect.
     IN WITNESS WHEREOF, Prudential, Cousins and the Other Owner have executed
this First Amendment under seal as of the day and year first above written.

            COUSINS PROPERTIES INCORPORATED, a Georgia corporation
      By:   /s/ Craig B. Jones         Name:   Craig B. Jones        Title:  
Executive Vice President        CP VENTURE THREE LLC, a Delaware limited
liability company

By: CP VENTURE LLC, a Delaware limited liability company, as the Managing Member
thereof


By: COUSINS PROPERTIES INCORPORATED, a Georgia corporation, as a Managing
Member thereof duly authorized hereunto
      By:   /s/ Craig B. Jones         Name:   Craig B. Jones        Title:  
Executive Vice President        THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a
New Jersey corporation
      By:   /s/ Mark W. Seedorff         Name:   Mark W. Seedorff        
Title:   Vice President     

 